            Case 3:20-cv-00396-KAD Document 12 Filed 06/17/20 Page 1 of 4



                             UNITED STATES DISTRICT COURT

                                 DISTRICT OF CONNECTICUT

SAMMY L. TRIMMIER, JR.,                            :
    Plaintiff,                                     :
                                                   :
       v.                                          :   Case No. 3:20cv396(KAD)
                                                   :
ROLAND COOK, ET AL.,                               :
    Defendants.                                    :

                                  INITIAL REVIEW ORDER

Preliminary Statement

        Plaintiff, Sammy Trimmier (“Trimmier”), currently incarcerated at the Corrigan-

Radgowski Correctional Institution in Uncasville, Connecticut, brings this civil rights action

against Commissioner Roland Cook, Program Director John Papoosha and Lieutenant John

Randolph in which he challenges his placement in the Department of Correction’s Security Risk

Group (“SRG”) Program. For the reasons to follow, the complaint is dismissed without

prejudice and with leave to amend.

Standard of Review

       Pursuant to 28 U.S.C. § 1915A(b), the Court must review prisoner civil complaints

against governmental actors and “dismiss ... any portion of [a] complaint [that] is frivolous,

malicious, or fails to state a claim upon which relief may be granted,” or that “seeks monetary

relief from a defendant who is immune from such relief.” Id. In undertaking this review, the

Court is obligated to “construe” complaints “liberally and interpret[] [them] to raise the strongest

arguments that they suggest.” Sykes v. Bank of Am., 723 F.3d 399, 403 (2d Cir. 2013)

(internal quotation marks and citation omitted).

       Although detailed allegations are not required under Rule 8(a) of the Federal Rules of

Civil Procedure, “a complaint must contain sufficient factual matter, accepted as true, to ‘state a
            Case 3:20-cv-00396-KAD Document 12 Filed 06/17/20 Page 2 of 4



claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

(quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). “A claim has facial plausibility

when a plaintiff pleads factual content that allows the court to draw the reasonable inference that

the defendant is liable for the misconduct alleged.” Id. (citing Twombly, 550 U.S. at 556). A

complaint that includes only “‘labels and conclusions,’ ‘a formulaic recitation of the elements of

a cause of action’ or ‘naked assertion[s]’ devoid of ‘further factual enhancement,’” does not meet

the facial plausibility standard. Id. (quoting Twombly, 550 U.S. at 555, 557).

Factual Allegations

        In August 2018, prison officials placed Trimmier in the SRG Program because of a

photograph that he had received in the mail and a video that he had posted on YouTube. See

Compl., ECF No. 1, at 5 ¶ 3. On August 30, 2019, upon his readmission to Hartford

Correctional Center as a pretrial detainee,1 prison officials escorted Trimmier to a cell in the

restrictive housing unit. Id. ¶¶ 1-2. Subsequently, prison officials at Hartford Correctional

Center transferred Trimmier to another facility to be placed in the SRG Program. Id. Trimmier

did not receive a disciplinary report for SRG affiliation or a “proper” 90-day review of his SRG

status prior to his placement in the SRG Program. Id. ¶ 2.

        Trimmier has repeatedly informed prison officials that he is not an active member of a

gang. Id. at 6 ¶ 8. He has also verbally complained and filed grievances regarding his SRG

designation. Id. at 5-6 ¶¶ 4-5. In response, prison officials have stated that Trimmier’s SRG

status will not change. Id. at 6 ¶ 5.

        Trimmier faces “constant danger” and may face a denial of access to outside programs


        1  Connecticut Department of Correction’s website reflects Trimmier’s latest admission date as August 30,
2019 and that he remains unsentenced. See http://portal.ct.gov/DOC (last visited June 15, 2020). This information
                                                        2
          Case 3:20-cv-00396-KAD Document 12 Filed 06/17/20 Page 3 of 4



because of his placement in the SRG Program. Id. ¶¶ 6-7. Trimmier has suffered physical,

mental and emotional injuries and a “denial of proper legal access” during his confinement in the

SRG Program. Id. ¶¶ 7, 10.

Discussion

        To state a claim under section 1983, a plaintiff must allege facts showing that the

defendant, a person acting under color of state, law deprived him of a federally protected right.

See Lugar v. Edmondson Oil Co., 457 U.S. 922, 930 (1982). Here, the complaint contains a

recitation of facts related to Trimmier’s placement in the SRG Program in 2018 and again in

2019 but does not specify any conduct by any of the identified defendants in connection with

those factual allegations. The named defendants appear only in the caption of the complaint and

the description of parties. Further, the complaint does not identify the legal basis for the claims

or clearly articulate a request for relief.

        As there are no facts to suggest the involvement in or awareness of Commissioner Cook,

or Program Director Papoosha or Lieutenant Randolph in Trimmier’s placement in the SRG

Program or the conditions to which he is exposed therein, Trimmier has not plausibly alleged

that any named defendant violated his constitutionally or federally protected rights. The

complaint is dismissed without prejudice for failure to state a plausible claim upon which relief

may be granted against the defendants. See 28 U.S.C. § 1915A(b)(1).

                                              CONCLUSION

        (1)     The Complaint, [ECF No. 1], is DISMISSED without prejudice pursuant to 28

U.S.C. § 1915A(b)(1). The Motion for Appointment of Counsel, [ECF No. 4], is DENIED

without prejudice.


                                                  3 - 425900.
may be accessed using Trimmier’s CT DOC Inmate Number
         Case 3:20-cv-00396-KAD Document 12 Filed 06/17/20 Page 4 of 4



       Because Trimmier may be able to allege facts which would state a plausible federal claim

against the defendants arising out of his placement in the SRG Program in 2018 and/or 2019, the

Court will allow Trimmier until July 16, 2020 to file an amended complaint. If he chooses to

file an amended complaint, Trimmier must include facts demonstrating how each defendant was

involved in the decision to place him in the SRG Program and how his placement in the Program

violated his federal constitutional rights. Any amended complaint must also identify the relief

sought as required by Rule 8(a)(3), Fed. R. Civ. P. If no amended complaint is filed by July 16,

2020, the Clerk of the court is directed to close this case on July 17, 2020.

       SO ORDERED at Bridgeport, Connecticut this 17th day of June 2020.

                                              __/s/___________________________
                                              Kari A. Dooley
                                              United States District Judge




                                                 4
